Order, Supreme Court, New York County (Michael H. Melkonian, J.), entered on or about December 21, 2009, which denied *460defendant’s motion for resentencing under the Drug Law Reform Act, unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated denial of the motion. In the underlying case, the police ultimately recovered 60 kilograms of cocaine, worth millions of dollars, from a car defendant was driving. This evidence warranted an inference that defendant was heavily involved in very serious drug trafficking. Defendant asserts there was no proof he was a manager of a large-scale drug organization. However, given the facts before the motion court, there was no need “to determine defendant’s exact position in the hierarchy of the drug sale operation in which he was involved” (People v Burgos, 44 AD3d 387, 387 [2007], lv dismissed 9 NY3d 990 [2007]). The seriousness of defendant’s conduct outweighs the mitigating factors he cites. Concur— Andrias, J.P., Sweeny, Catterson, Renwick and ManzanetDaniels, JJ.